Citation Nr: 0937196	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-06 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant; Daryne Rockett, LCSW



ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1962 to 
October 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2007 rating decision by the 
Togus, Maine, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the claims sought.

In May 2009, the Veteran and his counselor testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
Togus RO.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  The Veteran's posttraumatic stress disorder is 
etiologically related to service to include a verified in-
service stressor.

2.  The Veteran was exposed to acoustic trauma in service.

3.  Bilateral hearing loss was not demonstrated in service 
and it is not etiologically related to service.

4.  Tinnitus was not demonstrated in service and it is not 
etiologically related to service.




CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, 
posttraumatic stress disorder was incurred in active duty 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159. 3.303, 
3.304(f) (2009).

2.  Bilateral hearing loss was not incurred in, or aggravated 
by, active duty service, and a sensorineural hearing loss may 
not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).

3.  Tinnitus was not incurred in, or aggravated by, active 
duty service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met.  There is no issue as to providing 
an appropriate application form or completeness of the 
application.  VA notified the Veteran in pre-rating 
correspondence dated in September 2006 of the information and 
evidence needed to substantiate and complete a claim, to 
include notice of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain.  VA also informed the Veteran of how disability 
evaluations and effective dates are assigned in September 
2006.

VA has also fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim, and as warranted by law, affording VA 
examinations.  The Veteran was afforded a meaningful 
opportunity to participate in the adjudication of the claims 
by presenting pertinent evidence.  In sum, there is no 
evidence of any VA error in notifying or assisting the 
Veteran that reasonably affects the fairness of this 
adjudication.  Thus, the Board may address the merits of this 
appeal.  See 38 C.F.R. § 3.159(c).

Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file, which includes his written contentions, service 
treatment records, private medical records, and VA 
examination reports.  Although this Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the Veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate each 
claim and what the evidence in the claim file shows, or fails 
to show, with respect to each claim.  See Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Posttraumatic stress disorder

Service connection may be granted for any current disability 
for which it is shown was caused by a disease or injury 
incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

The criteria to establish service connection for 
posttraumatic stress disorder require medical evidence 
establishing a diagnosis of the condition, in accordance with 
38 C.F.R. § 4.125(a); credible supporting evidence that the 
claimed in-service stressor actually occurred; and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) 
require that a diagnosis of a mental disorder conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders, 4th Edition (1994) (DSM-IV).

In adjudicating a claim for service connection for 
posttraumatic stress disorder, the evidence necessary to 
establish the incurrence of a stressor during service to 
support a claim of entitlement to service connection for 
posttraumatic stress disorder will vary depending on whether 
or not the veteran was "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Where there is no combat service, there must be independent 
evidence to corroborate the veteran's statement as to the 
occurrence of the claimed stressor.  Doran v. Brown, 6 Vet. 
App. 283, 288-89 (1994).  The veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996).  Further, an opinion by a mental health professional 
based upon a post-service examination of the veteran cannot 
be used to establish the occurrence of a stressor.  Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See             38 U.S.C.A. § 7104(a).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.      
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Therefore, the Veteran must establish the occurrence of his 
stressors through independent corroborating evidence.

The Veteran's claimed stressors include involvement in a 
mortar attack by the enemy on an Air Force Base in Vietnam, 
and an accidental explosion of a bomb on his base that 
resulted in the deaths of several pilots.  While the Veteran 
did not directly engage in combat with the enemy these 
stressors have been independently corroborated by VA.

A comprehensive review of relevant treatment history also 
indicates that the preliminary requirement of a medical 
diagnosis of posttraumatic stress disorder has been met, and 
that the Veteran's posttraumatic stress disorder is related 
to his verified stressors.  The Veteran has met with several 
psychologists, social workers, and a psychiatrist, resulting 
in varied diagnoses.  The record contains a September 2006 
diagnosis of posttraumatic stress disorder with depressed 
mood by a Vet Center social worker where the Veteran was 
seen.  The social worker noted that the Veteran's 
posttraumatic stress disorder was related to his service in 
Vietnam, including coming under heavy mortar attack in 
October 1964, and attempting to save the aircraft by moving 
them out of the line of fire.

In March 2007, the Veteran met with a VA psychologist.  The 
Veteran reported having intrusive thoughts and nightmares 
about a heavy mortar attack.  He reported difficulty 
sleeping, irritability, having an exaggerated startle 
response, and a lack of interest in activities.  Although 
some posttraumatic stress disorder symptoms were noted, the 
psychologist believed that the Veteran did not meet the DSM-
IV criteria for a diagnosis of posttraumatic stress disorder, 
and assigned a global assessment of functioning score of 75.

In July 2007, the Veteran's VA counselor wrote a letter on 
his behalf, explaining how and why the appellant met the 
criteria for posttraumatic stress disorder.  The explanation 
was thorough, and the social worker noted that he had been 
treating the Veteran for over a year.

In March 2008, the Veteran was seen by a VA psychiatrist on a 
referral from his counselor at the Vet Center.  The Veteran 
reported nightmares, insomnia, hypervigilance, and an 
exaggerated startle response.  He reportedly had lost 25 
pounds recently due to nerves and a loss of appetite.  The 
Veteran's alcohol consumption was heavy.  He was diagnosed 
with posttraumatic stress disorder and alcohol abuse and 
assigned a global assessment of functioning score of 45.

Due to conflicting diagnoses, VA sent the Veteran's claims 
file to a board of two licensed psychologists in August 2008 
to determine whether a posttraumatic stress disorder 
diagnosis could be made.  The psychologists determined that 
the Veteran did not meet the criteria for posttraumatic 
stress disorder.  They noted that he reported re-experiencing 
symptoms, avoidance behaviors, and increased arousal 
symptoms.  He also reported intrusive, distressing thoughts 
of Vietnam, to include nightmares.  The psychologists noted 
that the Veteran did not link the nightmares to the specific 
traumatic events he reported.  The Veteran also reported 
avoidance of crowds and discussing Vietnam.  The 
psychologists believed that the Veteran's alcohol abuse, and 
possible alcohol dependence, was a more significant problem 
than his posttraumatic stress disorder symptoms.  He was 
diagnosed with alcohol abuse, and assigned a global 
assessment of functioning score of 61.  

When faced with differing medical opinions, the Board must 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determination, and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  
The Board may favor the opinion of one competent medical 
expert over that of another, however, provided the reasons 
therefor are stated.  Winsett v. West, 11 Vet. App. 420, 424-
25 (1998).

Furthermore, when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need 
only demonstrate that there is an approximate balance of 
positive and negative evidence in order to prevail.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on 
its merits, the evidence must preponderate against the claim.  
Id.

The Board generally finds that the medical diagnoses in the 
record are competent, but it affords more probative weight to 
those opinions of his counselor and psychiatrist.  In doing 
so, the Board acknowledges that the August 2008 psychologists 
based their opinion on the fact that the Veteran did not 
specifically link his nightmares to his stressors.  They 
failed, however, to discuss the fact that the record clearly 
showed that the Veteran often reported nightmares related to 
his stressors.  They also based their opinion on the fact 
that the Veteran failed to report any problems with 
posttraumatic stress disorder at his annual physical 
examination in February 2008.  The record shows that the 
Veteran was receiving treatment with a counselor for over two 
years, and he had discussed his symptoms at length with him.  
Thus, the Board assigns less probative value to a lack of a 
finding of posttraumatic stress disorder partially based on 
the fact that the Veteran did not happen to discuss any 
psychological symptoms at a yearly physical examination.  The 
record is replete with evidence that the Veteran often spoke 
of his symptoms at length with his counselor while receiving 
mental health treatment.  Therefore, the Board allocates 
little probative value to the opinion provided by the board 
of psychologists.

The most important consideration is whether all the symptoms 
point toward a diagnosis of posttraumatic stress disorder, 
and the Board finds that they do.  The Veteran's symptoms 
were presented in each diagnosis, and his symptoms of 
posttraumatic stress disorder were connected to his active 
duty service by the psychiatrist and a Vet Center social 
worker.  Each diagnosis was supported by clear evidence and 
based on the DSM-IV factors.  As the Veteran has been seen by 
the Vet Center for years and there is a competent diagnosis 
of posttraumatic stress disorder from a psychiatrist this 
center, the Board finds that he has a current, competent 
diagnosis of posttraumatic stress disorder.

Resolving reasonable doubt in favor of the Veteran, the Board 
finds that entitlement to service connection for 
posttraumatic stress disorder should be granted.  

Bilateral hearing loss and tinnitus

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  The absence of any one element 
will result in the denial of service connection.  Coburn v. 
Nicholson, 19 Vet. App. 427 (2006).

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss, if manifest to a degree of 10 
percent within one year after separation from active duty, 
may be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Veteran was afforded a VA examination in August 2006.  
The Veteran discussed tinnitus noting that he occasionally 
suffered from ringing in both ears, lasting a minute in 
length.  Audiometric testing showed measured puretone 
thresholds values (ISO) for the right ear were 30 decibels at 
500 Hertz, 30 decibels at 1000 Hertz, 25 decibels at 2000 
Hertz, 40 decibels at 3000 Hertz, and 75 decibels at 4000 
Hertz.  The Veteran's speech recognition score using the 
Maryland CNC Test for his right ear was 96 percent.  He was 
diagnosed with mild sloping to profound sensorineural hearing 
loss in the right ear.  The measured puretone thresholds 
values (ISO) for the left ear were 30 decibels at 500 Hertz, 
30 decibels at 1000 Hertz, 25 decibels at 2000 Hertz, 35 
decibels at 3000 Hertz, and 65 decibels at 4000 Hertz.  The 
Veteran's speech recognition score using the Maryland CNC 
Test for his left ear was 94 percent.  He was diagnosed with 
mild sloping to profound sensorineural hearing loss in the 
left ear.  As the Veteran's auditory threshold at 4000 Hertz 
was 40 or greater bilaterally, the Board finds this qualifies 
as a current bilateral hearing loss disability under 38 
C.F.R. § 3.385.  Since the first diagnosis of bilateral 
hearing loss of record was over 40 years after service, 
however, the presumption of service connection does not 
apply.  38 C.F.R. §§ 3.307, 3.309.

The Board notes that service department audiometric readings 
taken prior to October 31, 1967, must be converted from 
American Standards Association (ASA) units to International 
Standard Organization (ISO) units.  As the Veteran's 
enlistment and separation evaluations were conducted prior to 
October 1967, the Board has converted the ASA units to ISO 
units as shown below.

The Veteran's January 1962 entrance examination report shows 
that audiometric testing of his right ear revealed pure tone 
thresholds of 25, 20, 15, 15, and 15 at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  Puretone thresholds of 
his left ear were 10, 5, 15, 20, and 15 at 500, 1000, 2000, 
3000, and 4000 Hertz, respectively.  

The Veteran was exposed to acoustic trauma in service while 
serving as a crew chief on a flight line.  Notably, the 
Veteran's separation examination report shows that 
audiometric testing revealed pure tone thresholds of his 
right ear at 15, 10, 5, 5, and -5 and of his left ear at 15, 
5, 15, 10, and 0 at 500, 1000, 2000, 3000, and 4000 Hertz, 
respectively.  The separation examination revealed that the 
Veteran did not suffer a hearing loss inservice.  The 
Veteran's ears were normal at separation, and no complaints 
of tinnitus were reported.  He also marked that he had no 
ear, nose, or throat trouble on his Report of Medical History 
at separation.  

The Veteran's service treatment records also contain two 
other audiometric examinations taken within hours of noise 
exposure.  The Veteran's bilateral audiometric findings were 
similar to the findings noted above; no significant loss of 
hearing was found.

At an August 2006 VA audiological examination the examiner 
was asked to address the etiology of the Veteran's hearing 
loss and tinnitus and whether they were connected to his 
active duty service.  She noted that while the Veteran had 
noise exposure in the military, he also had significant post-
service occupational noise exposure as a carpenter who used 
saws and other tools.  Audiometric thresholds at discharge 
did not support a finding of in-service damage to the 
auditory system.  The Veteran specifically denied ear trouble 
in his discharge questionnaire.  She concluded that the 
Veteran's tinnitus was not clinically significant for being 
associated with noise exposure, as many individuals report 
the type of tinnitus the Veteran reported without a history 
of exposure to excessive noise.  For these reasons, the 
audiologist opined that it was less likely than not that the 
Veteran's bilateral hearing loss and tinnitus were related to 
service.

In June 2009, the Veteran was tested by a private 
audiologist.  The Veteran reported a significant history of 
exposure to jet aircraft in service.  He reported ringing in 
his ears beginning in 1965.  The audiologist opined that the 
appellant's hearing loss was more likely than not due to 
exposure to excessive noise levels such as jet aircraft 
engines.  He also opined that the Veteran's tinnitus was more 
likely than not associated with his noise-induced hearing 
loss.

As noted earlier, when faced with two differing medical 
opinions, the Board must weigh the evidence and decide where 
to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).

After a full and careful examination of the entire record, 
the Board finds that the preponderance of the evidence is 
against the Veteran's claims for bilateral hearing loss and 
tinnitus.  The record contains conflicting opinions from two 
separate audiologists, and the Board affords the VA 
examiner's report greater evidentiary weight.  While the 
private audiologist is qualified to provide an opinion, the 
VA examining audiologist is similarly qualified and her 
report specifically set forth a logical, well-reasoned, and 
well-supported opinion.  The VA audiologist referenced the 
Veteran's service record as a basis for her opinion, where 
private audiologist relied solely on the claimant's 
statements of his medical history, including the appellant's 
own lay statement that tinnitus began in 1965.  The Veteran 
is competent to report on his symptomatology, but most 
probative evidence is against this claim, considering that 
the appellant specifically denied having ear problems at 
separation.  While the Board may not disregard a medical 
opinion solely on the rationale that it was based on a 
history given by the veteran, it may reject or afford less 
probative weight to such a medical opinion because other 
facts presented in the record contradict the facts provided 
by the veteran that formed the basis for the opinion.  See 
Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005).  Simply 
put, the Board assigns greater weight to the statements that 
the Veteran made at separation regarding his hearing and any 
tinnitus, rather than those that he made while seeking 
benefits.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991).

The Board also notes that the private audiologist did not 
review the Veteran's separation examination reports or 
address the impact of his post-service career as a carpenter 
and the noise exposure associated with that profession.  The 
VA examiner, in contrast, provided a full rationale for her 
opinion, including discussing the Veteran's audiological 
findings at separation.  As a discussion of the audiometric 
results at separation are significant to determining the 
etiology of his hearing loss, the Board finds the VA 
examiner's opinion to be more probative and affords it 
greater weight.

For these reasons, the Board finds that the preponderance of 
the evidence is against the Veteran's claims of entitlement 
to service connection for bilateral hearing loss and 
tinnitus.


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is granted.

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


